DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 03/16/20 is noted.

Priority
This application is a 371 of PCT/EP2018/074533 filed 09/12/2018 which further claims the benefit of EP 17191608.3 filed 09/18/2017.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “…is provided,” (see line 1) which can be implied and therefore should be omitted.

Claim Objections
Claims 14 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer back in the alternative only and should not reference two sets of claims to different features.  See MPEP § 608.01(n), specifically Unacceptable Multiple Dependent Claim Wording – B(1) and B(3).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process, without significantly more. The claim(s) recite(s) “A method for assessing a patient’s vasculature…” with steps of “receiving,” “generating,” “extracting,” “determining,” and “predicting” which can be interpreted as concepts performed in a human’s mind especially since the claim’s preamble states the purpose of the claims is to “assess” and then further explicitly recites the step of “predicting” without any sort of further “physical” output. This judicial exception is not integrated into a practical application because the claims are seen to recite “generic processing terms” without any sort of explicit or implicit tie to a hardware device, processing unit, etc.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because again the claims do not provide any sort of “physical” output (e.g. display of results, communication of results to user/patient, etc.) but instead performs “generic processing” upon data and then concludes with a “prediction” however such a “prediction” again does not produce any tangible results/output and thus can simply be seen as performed abstractly.
Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, the claim language of “A computer program for controlling an apparatus…” is not directed to a process within the meaning of 35 U.S.C. 101, since it is not a series of steps or acts being performed, is not directed to a machine within the meaning of 101, since it is not a part of a device or a combination of devices, is not directed to a manufacture within the meaning of 101, since it is not an article produced from raw or prepared materials nor are they a composition of matter within the meaning of 101.  The claims lack any reciting of storing, saving the “computer program” on any sort of hardware device (e.g. memory, non-transitory medium, etc.) and therefore, such claimed elements are software per se, which fails to fall within a statutory category of invention and necessitates the rejection of claims 14 and 15.  Note, claim 15 does recite “a computer readable-medium” however it depends from the limitations of claim 14 directly and thus is at least inherently included in this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the fluid outflow rate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the phrase, “and/or” when describing the “one or more hemodynamic index values predicted” and specifically claims predicting “at least one of a volumetric flow rate and/or a blood flow velocity,” (see lines 1-3 of the claim).  The Examiner deems such a term indefinite as it fails to particularly point out and distinctly claim that which Applicant regards as the invention.  In particular, it is unclear as to which of “and” or “or” the term “and/or” it is meant to signify.  For example, is it true that the “one or more hemodynamic index values predicted” is “at least one of a volumetric flow rate and a blood flow velocity,” or “at least one of a volumetric flow rate or a blood flow velocity?”  Such questions cannot be answered via the current claim language and thus this 35 USC 112 rejection is necessitated.  Note, as per prior art rejection purposes, the Examiner will take the broadest interpretation of the term which in this situation is the “or” interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonte et al. (U.S. Publication 2015/0038860).
In reference to claim 1, Fonte et al. discloses an apparatus for assessing a patient's vasculature (see paragraph 2 and Figure 1 wherein Fonte et al. discloses methods and systems for modeling of patent-specific estimates of blood flow.), comprising:
an input unit configured to receive at least one diagnostic image of the vasculature (see paragraphs 115-116, 131-134 and Figures 1-2, 4 wherein Fonte et al. discloses a computer which obtains patient specific anatomical data.  Fonte et al. discloses a CCTA imaging method yielding diagnostics imaging of a portion of the aorta and a proximal portion of the main coronary arteries and branches extending therefrom.  Fonte et al. also explicitly discloses that the anatomical data may be transferred over secure communications line such as a network to the computer.  Note, in view of the computer and network transfer of such anatomical data, the Examiner interprets at least the computer of Fonte et al. to at least inherently comprise an “input unit” to receive the image data.);
a modeling unit configured to generate, on the basis of the at least one diagnostic image, a physiological model, comprising a geometric model of a vessel of interest in the vasculature (see paragraphs 115, 124, 140-141, 147 and Figures 1-2, 5-7 wherein Fonte et al. discloses using the CCTA data, a three-dimensional model the coronary vessels is generated.  Fonte et al. discloses this process, called segmentation, performed by the computer.  Fonte et al. explicitly discloses determining locations for certain surfaces of the vessels thereby contributing to determination of geometry of the overall myocardium.  Fonte et al. again discloses performing such techniques using software performed via the computer and thus the Examiner interprets the computer of Fonte et al. providing functionality equivalent to Applicant’s “modeling unit.”);
an extraction unit configured to extract, on the basis of the geometric model, a plurality of geometric parameter values for a geometric parameter of the vessel of interest at a plurality of positions along a longitudinal axis of the vessel of interest (see paragraphs 115, 124, 140-141, 147, 151-152, 350 and Figures 1-2, 5-7 wherein Fonte et al. explicitly discloses determining locations for certain surfaces of the vessels thereby contributing to determination of geometry of the overall myocardium.  Fonte et al. further discloses determining centerlines of various vessels of the model.  Note, it is clear that the computing of geometry of the vessels along with their centerlines (longitudinal axis) in Fonte et al. is equivalent to “extract(ing)…a plurality of geometric parameter values…” of the claims.  Fonte et al. again discloses performing such techniques using software performed via the computer and thus the Examiner interprets the computer of Fonte et al. providing functionality equivalent to Applicant’s “extracting unit.”); and
an evaluation unit configured to determine, from the plurality of geometric parameter values at the plurality of positions, a local change of at least one geometric parameter value at at least one candidate position; and to predict, at the at least one candidate position, a presence of at least one vessel branch of the vessel of interest (see paragraphs 115, 124, 193, 270, 347-350 and Figures 1-2, 8-11 wherein Fonte et al. discloses calculating deformation characteristics of vessels using the determined centerlines or surface meshes of the modeled geometry.  Fonte et al. then discloses utilizing such information to compute a difference model to determine the strain experienced by a vessel.  Fonte et al. discloses simulating (e.g. predicting) blood pressure and shear stress experienced by the vessels can be calculated based on such information. Fonte et al. again discloses performing such techniques using software performed via the computer and thus the Examiner interprets the computer of Fonte et al. providing functionality equivalent to Applicant’s “evaluation unit.”).
In reference to claim 2, Fonte et al. discloses all of the claim limitations as applied to claim 1 above.  Fonte et al. discloses the anatomical data as a CCTA (coronary computed tomographic angiography) (see paragraph 5 and 131).
In reference to claim 3, Fonte et al. discloses all of the claim limitations as applied to claim 1 above.  Fonte et al. further discloses utilizing the three-dimensional model to compute boundary conditions which provides information about the model at its boundaries e.g. inflow boundaries, outflow boundaries, vessel wall boundaries etc. (see paragraphs 118-119).  Fonte et al. discloses the outflow boundaries assigned by coupling a lumped parameter thereto (see paragraph 119).  Fonte et al. then discloses utilizing the boundary conditions in the model to perform the computational analysis as described above (see paragraphs 121-122).
In reference to claims 6-8, Fonte et al. discloses all of the claim limitations as applied to claim 1 above.  Fonte et al. discloses allowing for “seeds” to be input by a user, or simply generated via the computer system, to form the first initial model (see paragraph 144 and Figure 7) of which the Examiner deems equivalent to Applicant’s “defining a region of interest…”  Fonte et al. showing a portion of the first initial model generated by the seeds (see paragraph 144 and Figure 6).  Fonte et al. discloses repeating the process of using seeds in the segmentation process until entire portions of interest, e.g. portions of the aorta or main coronary arteries are segmented (see paragraph 144).  Font et al. discloses the computer comprising a display to display the three-dimensional model and any images generated associated with the calculated simulated blood pressure model, simulated blood flow model etc. (see paragraph 115 and Figure 1).  As can be see in at least Figure 1, Fonte et al. discloses simulated flow and pressure models displayed “jointly.”
In reference to claims 9-11, Fonte et al. discloses all of the claim limitations as applied to claim 1 above.  Fonte et al. discloses the computer further determining a simulated blood pressure model via FFR (factional flow reserve) measurements taken from a patient (see paragraphs 7-8, 113-114, 122).  Fonte et al. discloses utilizing the three-dimensional model to perform blood flow modeling that can compute linear or nonlinear hemodynamic effects of blood flow through vessels (see paragraph 302).  Fonte et al. further explicitly discloses generating based upon inputs, a hemodynamic model including computed blood flow and pressure information at various locations throughout the three-dimensional model of the patient (see paragraph 346 and Figure 35).  Fonte et al. further discloses determining blood flow based upon patient resting conditions (see paragraphs 169-170 and Figure 9).
In reference to claim 12, claim 12 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the above rejection of claim 1, claim 12 recites a “method” of the invention of which the Examiner deems has, at least inherently, been disclosed in the above mentioned techniques of Fonte et al..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonte et al. (U.S. Publication 2015/0038860) and Malek et al. (U.S. Publication 2010/0284587).
In reference to claims 4 and 13, Fonte et al. discloses all of the claim limitations as applied to claims 1 and 12 respectively above.  Fonte et al. discloses using the CCTA data, a three-dimensional model the coronary vessels is generated via a process called segmentation (see paragraphs 115, 124, 140-141, 147 and Figures 1-2, 5-7).  Fonte et al. discloses repeating the process of using seeds in the segmentation process until entire portions of interest, e.g. portions of the aorta or main coronary arteries are segmented (see paragraph 144).  Fonte et al. explicitly discloses determining locations for certain surfaces of the vessels thereby contributing to determination of geometry of the overall myocardium see paragraphs 115, 124, 140-141, 147, 350 and Figures 1-2, 5-7 wherein.  Fonte et al. further discloses determining centerlines of various vessels of the model (see paragraphs 151-152).  Fonte et al. discloses utilizing the three-dimensional model to perform blood flow modeling that can compute linear or nonlinear hemodynamic effects of blood flow through vessels (see paragraph 302).  Fonte et al. further explicitly discloses generating based upon inputs, a hemodynamic model including computed blood flow and pressure information at various locations throughout the three-dimensional model of the patient (see paragraph 346 and Figure 35).  Fonte et al. does not however explicitly disclose utilizing a regression model on the segmented geometric data determining an average geometric value for the data.  Malek et al. discloses techniques for computer-aided detection of vascular abnormalities (see paragraphs 2 and 9).  Malek et al. discloses the invention performing a classification procedure which predicts whether an aneurysm has ruptured using characteristics of features of local surface shapes, cross-sectional shapes or local vessel shapes (see paragraph 103).  Malek et al. discloses creating multiple 3D models of the aneurysm and corresponding vessels, the models involve the computation of statistics for use in predicting the risk of rupture (see paragraph 105).  Malek et al. discloses using kernel smoothing on surface data which results in an approximating of a regression curve using a local weighted average in order to reduce discontinuities in the model (see paragraphs 106-107).   It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the vessel modeling and statistical processing techniques of Malek et al. with the cardiovascular vessel modeling and analyzation techniques of Fonte et al. in order to utilize distribution of measurements of local features of medical image data and associated processes to ensure validity of the data (e.g. discontinuities in surface model data) (see paragraphs 11 and 105 of Malek et al.) ultimately leading to a more accurate and confident computed result/output.
In reference to claim 5, Fonte et al. and Malek et al. disclose all of the claim limitations as applied to claim 4 above.  Fonte et al. discloses utilizing the three-dimensional model to compute boundary conditions which provides information about the model at its boundaries e.g. inflow boundaries, outflow boundaries, vessel wall boundaries etc. (see paragraphs 118-119).  Fonte et al. discloses the outflow boundaries assigned by coupling a lumped parameter thereto (see paragraph 119).  Fonte et al. discloses utilizing the three-dimensional model to perform blood flow modeling that can compute linear or nonlinear hemodynamic effects of blood flow through vessels (see paragraph 302).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/3/22